DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are presented for examination.
Claims 1-14 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claim 1 recites, line 17, the limitations “…life form…”, causing indefiniteness, vagueness, and lack of antecedent basis issues. Appropriate correction is required. 
          Claim 9 recites, line 3, the limitations “…the vehicle remote controller…”, causing indefiniteness, vagueness, and lack of antecedent basis issues. Appropriate correction is required. 

          Claim 10 recites the limitations “…when an electric switch of the vehicle is off and the vehicle is in the engine off status, and the engine off signal is generated…”, causing indefiniteness, vagueness, and ambiguity. The examiner is not sure what’s meant by “an electric switch of the vehicle is off”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application, are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit”, “module”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7-8, 10-11, 14 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by PARK; Seong Jeong (US PUB. NO.: 2019/0143944 A1: hereinafter “PARK”).

          Consider claim 1:
                    PARK teaches an in-vehicle life detection system for detecting a life form in a vehicle chamber of a vehicle (See PARK, e.g., “…sensing a remaining passenger in a vehicle and generating an alarm…sensor unit provided on the ceiling of the inside of the vehicle…sense presence or absence of a remaining passenger…generate an alarm when there is a remaining passenger in a seat other than the driver's seat when the engine is turned off and to determine whether the door of the driver's seat is closed and generate an alarm when the first sensor unit senses exit of a driver and presence of a remaining passenger...” of Abstract, ¶ [0013]-¶ [0014], and Fig. 1 elements 110-134, Fig. 4 steps S401-S424), the in-vehicle life detection system comprising: a control unit (Fig. 1 element 131) configured to receive an engine off signal and a driver absence signal, so as to generate a detection activation signal (See PARK, e.g., “…when an engine on state (S401) of the vehicle switches to an engine off state (S402) or door opening according to vehicle stop is sensed in the engine on state in S401 (S405), the remaining passenger sensing mode is executed and thus the first sensor unit 110 may operate (S403 and S406)...” of ¶ [0013]-¶ [0014], ¶ [0047]-¶ [0050], and Fig. 1 elements 110-134, Fig. 4 steps S401-S424); an electromagnetic wave detection module (Fig. 1 elements 110, 120, and 131) electrically connected with the control unit (Fig. 1 element 131), the electromagnetic wave detection module being configured to receive the detection activation signal to be activated (See PARK, e.g., “…the first sensor unit may sense whether the driver exits the vehicle and whether there is a remaining passenger (S407)…remaining passenger is sensed, the second sensor unit 120 may operate (S408)...” of ¶ [0013]-¶ [0014], ¶ [0047]-¶ [0050], and Fig. 1 elements 110-134, Fig. 4 steps S401-S424), so as to emit an electromagnetic wave and feed an echo signal back to the control unit for detecting the life form (See PARK, e.g., “…the signal analysis unit 133 may determine presence or absence of an object using a transmission/reception time…and determine whether the object is a person by comparing the received signal with a predetermined heartbeat pattern through waveform analysis...” of ¶ [0013]-¶ [0014], ¶ [0047]-¶ [0050], and Fig. 1 elements 110-134, Fig. 4 steps S401-S424); when the life form is detected, the control unit generates a reminder signal (See PARK, e.g., “…when the door of the driver's seat is closed (S410: Y), presence of the remaining passenger in the vehicle may be indicated through an alarm (S416) when the driver leaves a predetermined range (S411)...” of ¶ [0013]-¶ [0014], ¶ [0047]-¶ [0050], ¶ [0051]-¶ [0052], and Fig. 1 elements 110-134, Fig. 4 steps S401-S424); and a warning module electrically connected with the control unit, the warning module being configured to receive the reminder signal and send out a warning signal (See PARK, e.g., “…sensing a remaining passenger in a vehicle and generating an alarm...” of ¶ [0013]-¶ [0014], ¶ [0047]-¶ [0050], ¶ [0051]-¶ [0052], and Fig. 1 elements 110-134, Fig. 4 steps S401-S424), so as to indicate that a life form is left in the vehicle when the vehicle is in an engine off status with doors closed (See PARK, e.g., “…when the door of the driver's seat is closed (S410: Y), presence of the remaining passenger in the vehicle may be indicated through an alarm (S416) when the driver leaves a predetermined range (S411)...” of ¶ [0013]-¶ [0014], ¶ [0047]-¶ [0050], ¶ [0051]-¶ [0052], and Fig. 1 elements 110-134, Fig. 4 steps S401-S424).

          Consider claim 2:
                    PARK teaches everything claimed as implemented above in the rejection of claim 1. In addition, PARK teaches wherein the electromagnetic wave detection module is selected from at least one of a frequency modulated continuous wave (FMCW) radar (e.g., detecting the movement of an object) and an ultra-wideband (UWB) impulse radar (See PARK, e.g., “…sensing a remaining passenger in a vehicle and generating an alarm...” of ¶ [0013]-¶ [0014], ¶ [0047]-¶ [0050], ¶ [0051]-¶ [0052], and Fig. 1 elements 110-134, Fig. 4 steps S401-S424); the frequency modulated continuous wave radar is configured to detect a movement (e.g., detecting the movement of an object) of the life form in the vehicle chamber (See PARK, e.g., “…the signal analysis unit 133 may determine presence or absence of an object using a transmission/reception time…and determine whether the object is a person by comparing the received signal with a predetermined heartbeat pattern through waveform analysis...” of ¶ [0013]-¶ [0014], ¶ [0047]-¶ [0050], ¶ [0051]-¶ [0052], and Fig. 1 elements 110-134, Fig. 4 steps S401-S424); the ultra-wideband impulse radar is configured to detect a regular breathe (e.g., heart rate or breathing rate) of the life form in the vehicle chamber (See PARK, e.g., “…and determine whether the object is a person by comparing the received signal with a predetermined heartbeat pattern through waveform analysis...” of ¶ [0013]-¶ [0014], ¶ [0047]-¶ [0050], ¶ [0051]-¶ [0052], and Fig. 1 elements 110-134, Fig. 4 steps S401-S424).

          Consider claim 5:
                    PARK teaches everything claimed as implemented above in the rejection of claim 1. In addition, PARK teaches wherein the driver absence signal refers to a door closed signal indicating the door being opened and then closed, or a door locked signal which controls the door to be locked after the door is opened and then closed (See PARK, e.g., “…determine a vehicle state such as engine on/off of the vehicle, opening/closing of the door of the driver's seat, vehicle door lock/unlock...” of ¶ [0013]-¶ [0014], ¶ [0042], ¶ [0047]-¶ [0050], ¶ [0051]-¶ [0052], and Fig. 1 elements 110-134, Fig. 4 steps S401-S424).

          Consider claim 7:
                    PARK teaches a detection method of the in-vehicle life detection system of claim 1 (See PARK, e.g., “…sensing a remaining passenger in a vehicle and generating an alarm…sensor unit provided on the ceiling of the inside of the vehicle…sense presence or absence of a remaining passenger…generate an alarm when there is a remaining passenger in a seat other than the driver's seat when the engine is turned off and to determine whether the door of the driver's seat is closed and generate an alarm when the first sensor unit senses exit of a driver and presence of a remaining passenger...” of Abstract, ¶ [0013]-¶ [0014], and Fig. 1 elements 110-134, Fig. 4 steps S401-S424), comprising following steps: a vehicle condition identifying step: identifying a condition of the vehicle (See PARK, e.g., “…when an engine on state (S401) of the vehicle switches to an engine off state...” of ¶ [0013]-¶ [0014], ¶ [0047]-¶ [0050], ¶ [0051]-¶ [0052], and Fig. 1 elements 110-134, Fig. 4 steps S401-S424); when the vehicle is in the engine off status, the engine off signal is generated (See PARK, e.g., “…when an engine on state (S401) of the vehicle switches to an engine off state (S402) or door opening according to vehicle stop is sensed in the engine on state in S401 (S405)...” of ¶ [0013]-¶ [0014], ¶ [0047]-¶ [0050], ¶ [0051]-¶ [0052], and Fig. 1 elements 110-134, Fig. 4 steps S401-S424); when a driver of the vehicle leaves a driver seat with the doors closed, the driver absence signal is generated (See PARK, e.g., “…the first sensor unit may sense whether the driver exits the vehicle and whether there is a remaining passenger (S407)...” of ¶ [0013]-¶ [0014], ¶ [0047]-¶ [0050], ¶ [0051]-¶ [0052], and Fig. 1 elements 110-134, Fig. 4 steps S401-S424); a life form detecting step: activating the electromagnetic wave detection module (Fig. 1 elements 110, 120, and 131) with the detection activation signal, emitting the electromagnetic wave toward the vehicle chamber (See PARK, e.g., “…the signal analysis unit 133 may determine presence or absence of an object using a transmission/reception time…and determine whether the object is a person by comparing the received signal with a predetermined heartbeat pattern through waveform analysis...” of ¶ [0013]-¶ [0014], ¶ [0047]-¶ [0050], and Fig. 1 elements 110-134, Fig. 4 steps S401-S424), and feeding the echo signal back to the control unit for detecting the life form (See PARK, e.g., “…and determine whether the object is a person by comparing the received signal with a predetermined heartbeat pattern through waveform analysis...” of ¶ [0013]-¶ [0014], ¶ [0047]-¶ [0050], and Fig. 1 elements 110-134, Fig. 4 steps S401-S424); when the life form is detected, the control unit generates the reminder signal (See PARK, e.g., “…when the door of the driver's seat is closed (S410: Y), presence of the remaining passenger in the vehicle may be indicated through an alarm (S416)...” of ¶ [0013]-¶ [0014], ¶ [0047]-¶ [0050], ¶ [0051]-¶ [0052], and Fig. 1 elements 110-134, Fig. 4 steps S401-S424); and a warning step: the warning module receiving the reminder signal and sending the warning signal (See PARK, e.g., “…sensing a remaining passenger in a vehicle and generating an alarm...” of ¶ [0013]-¶ [0014], ¶ [0047]-¶ [0050], ¶ [0051]-¶ [0052], and Fig. 1 elements 110-134, Fig. 4 steps S401-S424), so as to warn that the life form is left in the vehicle when the vehicle is in the engine off status with the doors closed (See PARK, e.g., “…when the door of the driver's seat is closed (S410: Y), presence of the remaining passenger in the vehicle may be indicated through an alarm (S416) when the driver leaves a predetermined range (S411)...” of ¶ [0013]-¶ [0014], ¶ [0047]-¶ [0050], ¶ [0051]-¶ [0052], and Fig. 1 elements 110-134, Fig. 4 steps S401-S424).        

          Consider claim 8:
                    PARK teaches everything claimed as implemented above in the rejection of claim 7. In addition, PARK teaches wherein the driver absence signal refers to a door closed signal indicating the door being opened and then closed, or a door locked signal which controls the door to be locked after the door is opened and then closed See PARK, e.g., “…determine a vehicle state such as engine on/off of the vehicle, opening/closing of the door of the driver's seat, vehicle door lock/unlock...” of ¶ [0013]-¶ [0014], ¶ [0042], ¶ [0047]-¶ [0050], ¶ [0051]-¶ [0052], and Fig. 1 elements 110-134, Fig. 4 steps S401-S424).

          Consider claim 10:
                    PARK teaches everything claimed as implemented above in the rejection of claim 7. In addition, PARK teaches wherein in the vehicle condition identifying step, when an electric switch of the vehicle is off (See PARK, e.g., switches vehicle to an engine off state of ¶ [0013]-¶ [0014], ¶ [0047]-¶ [0050], ¶ [0051]-¶ [0052], and Fig. 1 elements 110-134, Fig. 4 steps S401-S424) and the vehicle is in the engine off status, and the engine off signal is generated (See PARK, e.g., “…when an engine on state (S401) of the vehicle switches to an engine off state...” of ¶ [0013]-¶ [0014], ¶ [0047]-¶ [0050], ¶ [0051]-¶ [0052], and Fig. 1 elements 110-134, Fig. 4 steps S401-S424).

          Consider claim 11:
                    PARK teaches everything claimed as implemented above in the rejection of claim 7. In addition, PARK teaches wherein in the life form detecting step, if the electromagnetic wave detection module does not detect the life form, the control unit enters a sleep status for a predetermined time duration (See PARK, e.g., “…When the first sensor unit 110 operates for a predetermined time to sense no remaining passenger (S404: N) and the vehicle door switches to a closed state after the driver exits the vehicle in the engine off state...” of ¶ [0013]-¶ [0014], ¶ [0047]-¶ [0050], ¶ [0051]-¶ [0052], ¶ [0057], and Fig. 1 elements 110-134, Fig. 4 steps S401-S424); when the predetermined time duration expires, the life form detecting step is carried out again, until the electromagnetic wave detection module detects the life form in the vehicle (See PARK, e.g., “…the waveforms of signals reflected by a remaining passenger may be periodically extracted and an alarm may be generated (S416) when an abnormal pattern caused by abrupt variation is sensed (S415)...” of ¶ [0013]-¶ [0014], ¶ [0047]-¶ [0050], ¶ [0051]-¶ [0052], ¶ [0056]-¶ [0058], and Fig. 1 elements 110-134, Fig. 4 steps S401-S424).

          Consider claim 14:
                    PARK teaches everything claimed as implemented above in the rejection of claim 7. In addition, PARK teaches further comprising a post processing step, wherein when the warning module receives the reminder signal and sends out the warning signal, the vehicle automatically unlocks the doors (See PARK, e.g., “…when the door of the driver's seat is closed (S410: Y), presence of the remaining passenger in the vehicle may be indicated through an alarm (S416)...”, it is clear that once the life form is detected in the vehicle, the most logical step to take is to open the doors automatically, or manually, of ¶ [0013]-¶ [0014], ¶ [0047]-¶ [0050], ¶ [0051]-¶ [0052], and Fig. 1 elements 110-134, Fig. 4 steps S401-S424).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 9, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of Sifuentes (US Pub. No.: 2018/0141490 A1: hereinafter “Sifuentes”).

          Consider claim 3:
                    PARK teaches everything claimed as implemented above in the rejection of claim 1. In addition, PARK teaches “…when the door of the driver's seat is closed (S410: Y), presence of the remaining passenger in the vehicle may be indicated through an alarm (S416)...” of ¶ [0013]-¶ [0014], ¶ [0047]-¶ [0050], ¶ [0051]-¶ [0052], and Fig. 1 elements 110-134, Fig. 4 steps S401-S424. However, PARK does not explicitly teach wherein the warning module is electrically connected with a remote warning device through a wireless communication technique, so that the warning signal activates the remote warning device to warn.
                     In an analogous field of endeavor, Sifuentes teaches wherein the warning module is electrically connected with a remote warning device through a wireless communication technique, so that the warning signal activates the remote warning device to warn (See Sifuentes, e.g., “…a sensor module…send a signal to a communication device via a wireless transmitter…the sensor module 104 is configured to send a signal to a communication device 106 via a wireless transmitter after a predefined time on detecting the occupant activity inside the vehicle…” of Abstract, ¶ [0012], ¶ [0018]-¶ [0019], and Fig. 1 elements 100-110).
                    Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of PARK by adding the features of “wherein the warning module is electrically connected with a remote warning device through a wireless communication technique, so that the warning signal activates the remote warning device to warn”, as taught by Sifuentes, so as to achieving an advantage of using an integrated safety system in the vehicle to alert any emergency responder using a plurality of alerting methods to save the occupant from the vehicle, thereby, avoiding accidents, and preserving precious lives.

          Consider claim 4:
                   The combination of PARK, Sifuentes teaches everything claimed as implemented above in the rejection of claim 3. Sifuentes teaches wherein the remote warning device is a vehicle remote controller or a mobile communication device which has a warning function (See Sifuentes, e.g., “…a sensor module…send a signal to a communication device via a wireless transmitter…the sensor module 104 is configured to send a signal to a communication device 106 via a wireless transmitter after a predefined time on detecting the occupant activity inside the vehicle…” of Abstract, ¶ [0012], ¶ [0018]-¶ [0019], and Fig. 1 elements 100-110). Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of PARK by adding the features of “wherein the remote warning device is a vehicle remote controller or a mobile communication device which has a warning function”, as taught by Sifuentes, so as to achieving an advantage of alerting emergency responders in an enhance, robust, and seamless manner to aid occupant(s) left in the car unattended, thereby, preserving valuable lives.

         Consider claim 9:
                   The combination of PARK, Sifuentes teaches everything claimed as implemented above in the rejection of claim 8. Sifuentes teaches wherein in the vehicle condition identifying step, the door locked signal is a radio signal sent by the vehicle remote controller for controlling a central locking system of the vehicle to lock the doors of the vehicle (See Sifuentes, e.g., “…the communication device 106 is selected from at least one of a remote device and a key fob…” of Abstract, ¶ [0012], ¶ [0018]-¶ [0019], and Fig. 1 elements 100-110). Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of PARK by adding the features of “wherein in the vehicle condition identifying step, the door locked signal is a radio signal sent by the vehicle remote controller for controlling a central locking system of the vehicle to lock the doors of the vehicle”, as taught by Sifuentes, so as to achieving an advantage of locking the doors remotely.

          Consider claim 12:
                   The combination of PARK, Sifuentes teaches everything claimed as implemented above in the rejection of claim 7. Sifuentes teaches wherein the warning module is electrically connected with a remote warning device through a wireless communication technique (See Sifuentes, e.g., “…the communication device 106 is selected from at least one of a remote device and a key fob… the sensor module 104 is configured to send a signal to a communication device 106 via a wireless transmitter after a predefined time on detecting the occupant activity inside the vehicle…” of Abstract, ¶ [0012], ¶ [0018]-¶ [0019], and Fig. 1 elements 100-110); in the warning step, the warning signal actives the remote warning device to warn (See Sifuentes, e.g., “…the sensor module 104 is configured to send a signal to a communication device 106 via a wireless transmitter after a predefined time on detecting the occupant activity inside the vehicle…” of Abstract, ¶ [0012], ¶ [0018]-¶ [0019], and Fig. 1 elements 100-110).
                    Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of PARK by adding the features of “wherein the warning module is electrically connected with a remote warning device through a wireless communication technique, so that the warning signal activates the remote warning device to warn”, as taught by Sifuentes, so as to achieving an advantage of using an integrated safety system in the vehicle to alert any emergency responder using a plurality of alerting methods to save the occupant from the vehicle, thereby, avoiding accidents, and preserving precious lives.

          Consider claim 13:
                   The combination of PARK, Sifuentes teaches everything claimed as implemented above in the rejection of claim 12. Sifuentes teaches wherein the remote warning device is a vehicle remote controller or a mobile communication device which has a warning function (See Sifuentes, e.g., “…a sensor module…send a signal to a communication device via a wireless transmitter…the sensor module 104 is configured to send a signal to a communication device 106 via a wireless transmitter after a predefined time on detecting the occupant activity inside the vehicle…” of Abstract, ¶ [0012], ¶ [0018]-¶ [0019], and Fig. 1 elements 100-110). Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of PARK by adding the features of “wherein the remote warning device is a vehicle remote controller or a mobile communication device which has a warning function”, as taught by Sifuentes, so as to achieving an advantage of alerting emergency responders in an enhance, robust, and seamless manner to aid occupant(s) left in the car unattended, thereby, preserving valuable lives.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of FLEURENCE et al. (US Pub. No.: 2017/0267169 A1: hereinafter “FLEURENCE”).

          Consider claim 6:
                   The combination of PARK, Sifuentes teaches everything claimed as implemented above in the rejection of claim 1. In addition, PARK teaches wherein the electromagnetic wave detection module is integrated in chamber of the vehicle to be disposed on a roof of the vehicle “…The first sensor unit 110 is provided on the ceiling of the inside of the vehicle and may sense presence or absence of a remaining passenger…when the door of the driver's seat is closed (S410: Y), presence of the remaining passenger in the vehicle may be indicated through an alarm (S416)...”, of ¶ [0013]-¶ [0014], ¶ [0047]-¶ [0050], ¶ [0051]-¶ [0052], and Fig. 1 elements 110-134, Fig. 4 steps S401-S424. PARK further teaches “…generate an alarm through alarm sound, emergency light blinking and the like when the mode controller 133 determines a dangerous situation using determination of the state determination unit 132 and the signal analysis unit 133…” of ¶ [0044]. Therefore, it is clear that emergency light blinking, generate an alarm through alarm sound are powered by the same power source. However, PARK does not explicitly teach wherein the electromagnetic wave detection module is integrated in a dome light of the vehicle to be disposed on a roof of the vehicle; when the warning signal is sent, the dome light shines to warn.
                     In an analogous field of endeavor, FLEURENCE teaches wherein the electromagnetic wave detection module (e.g.,“…The detection means may comprise a plurality of different types of sensor, and a particular sensor may be chosen according to information received…” of Abstract, ¶ [0021], ¶ [0046], and Fig. 1 elements 1-10) is integrated in a dome light of the vehicle to be disposed on a roof of the vehicle (See FLEURENCE, e.g., “…the interior lighting of a vehicle comprises at least one lighting module 2, configured to illuminate the passenger compartment and disposed for this purpose, for example, in the dome light, and different modules, including at least one gesture sequence detection and capture module 3…” of Abstract, ¶ [0021], ¶ [0046], and Fig. 1 elements 1-10); when the warning signal is sent, the dome light shines to warn (See FLEURENCE, e.g., “…The detection means may comprise a plurality of different types of sensor, and a particular sensor may be chosen according to information received by the control module regarding the luminosity conditions…” of Abstract, ¶ [0021], ¶ [0046], and Fig. 1 elements 1-10). Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of PARK by adding the features of “wherein the electromagnetic wave detection module is integrated in a dome light of the vehicle to be disposed on a roof of the vehicle; when the warning signal is sent, the dome light shines to warn”, as taught by Sifuentes, so as to achieving an advantage of alerting people in the vicinity of the vehicle in an enhance, robust, and seamless manner to aid occupant(s) left in the car unattended, thereby, preserving valuable lives.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Dicanosa et al. (US Pub. No.: 2018/0319291 A1) teaches “An automotive electronic control system configured to detect and signal the presence of a passenger left unattended in a motor vehicle based on signals from an automotive sensory system comprising: one or more radar sensors arranged in the passenger compartment of the motor vehicle to allow the presence of one or more passengers sitting on one or more seats of the motor vehicle to be determined, one or more door sensors associated with one or more doors of the motor vehicle to allow locking and unlocking, and opening and closing, of one or more doors of the motor vehicle to be determined; one or more seat sensors associated with one or more seats of the motor vehicle to allow the presence of one or more passengers sitting on one or more seats of the motor vehicle to be determined; one or more safety belt sensors associated with one or more safety belts of the motor vehicle to allow fastening and unfastening of one or more safety belts to be determined; the automotive electronic control system is configured to: receive signals from the automotive sensory system; determine when the doors of the motor vehicle are unlocked; when the doors of the motor vehicle are determined to have been unlocked, determine whether a door of the motor vehicle has been opened for a sufficient length of time compatible with a passenger getting in the motor vehicle; if a door of the motor vehicle is determined to have been opened for a sufficient length of time compatible with a passenger getting in the motor vehicle, signal a potentially hazardous situation due to the presence of a passenger in the motor vehicle according to a first signalling mode or by means of a first signalling device; determine when the door of the motor vehicle has been closed; when the door of the motor vehicle is determined to have been closed, determine occurrence of a switch from a key-on state to a key-off state of the motor vehicle; if no switch from a key-on state to a key-off state of the motor vehicle is determined to have occurred, activate one or more radar sensors to check for the presence of the passenger in the motor vehicle; if the passenger is determined not to be on the motor vehicle based on the radar sensors, interrupt the signalling of the presence of the passenger in the motor vehicle; if instead the passenger is determined to be on the motor vehicle based on the radar sensors, signal the presence of the passenger in the motor vehicle according to a second signalling mode and/or device different from the first signalling mode and/or device.”

          Garza et al. (US Pat. No.: 9,845,050 B1) teaches “A Bluetooth based vehicular internal monitoring device for preventing or mitigating the likelihood of leaving a living entity behind within an unattended vehicle with an interior exhibiting life threatening environmental conditions. The system leverages ultra-low powered micro sensors, and open source communication systems to convey data acquired by a number of remote monitoring apparatuses and a head unit controller. The system is activated using a remote controller area network device attached to the factory installed controller area network system to detect the presence of a driver or caregiver exiting the vehicle when the living entity is present within the vehicle. Should the driver side door open with the living entity within the vehicle, the head unit controller alarms to notify the driver of such. Integration with vehicle telematic services enables delivery of alerts and information to parents, caregivers, emergency contacts, and emergency responders.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667